DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/21.
Applicant elected SEQ ID# 375 for initial examination.
After searching, SEQ # 377 is included.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The claims require the negative limitation of “does not hybridize… to SEQ ID Nos: 374 and 376”.
Literal support is not seen by the examiner. The concept of the exclusion is not seen by the examiner.
Support can be shown by other means including figures or passages that teach the concept of the specific exclusion.
Applicant is requested to point to such support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US10167524 claims kits comprising the isolate 1/00 P nucleic acid coding sequence (SEQ ID# 8). This sequence is excluded by the negative limitation in the present claims (it corresponds to SEQ ID# 374 of the pending claims). 
van den Hoogen et al. (2001, Nature Medicine Vol 7, No 6, pages 719-724, in IDS) is the closest prior art.

The paper compares other isolates in Figure 5 but does not include any P sequence. Thus, there is no evidence of sequences corresponding to SEQ ID#s 375 and 377.

Examination note:
From Page 163 of the specification:
SEQ ID NO: 374    P protein    sequence    for HMPV isolate NL/1/00
SEQ ID NO: 375    P protein    sequence    for HMPV isolate NL/17/00
SEQ ID NO: 376    P protein    sequence    for HMPV isolate NL/1/99
SEQ ID NO: 377    P protein    sequence    for HMPV isolate NL/1/94

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Tues-Sat, and flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648